Case: 2:20-cv-04561-SDM-CMV Doc #: 28 Filed: 01/06/21 Page: 1 of 2 PAGEID #: 392




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 ALLIED COMMUNICATIONS CORP.,
 et al.,

                       Plaintiffs,
                                                         Civil Action 2:20-cv-4561
        v.                                               Judge Sarah D. Morrison
                                                         Magistrate Judge Chelsey M. Vascura

 HAYAT ALADWAN,

                       Defendant.




                                             ORDER

       Plaintiffs commenced this action against Defendant on September 2, 2020, alleging

violations of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, et seq., trademark

infringement under 15 U.S.C. § 1125(d), and state-law claims for misappropriation of trade

secrets, civil theft, breach of the duty of loyalty/faithless servant, and conversion. (Compl., ECF

No. 1.) The Court granted a temporary restraining order on September 8, 2020, which required

Defendant, inter alia, to respond to Plaintiffs’ discovery requests by September 17, 2020. (ECF

No. 6.) Having not, to date, received complete responses to those requests, Plaintiffs now move

for an order compelling Defendant to provide full and complete discovery responses and for an

award of expenses and costs incurred in bringing the motion to compel. (“Motion to Compel,”

ECF No. 20.) Defendant failed to file an opposition by the December 29, 2020 deadline set by

the Court. (Order, ECF No. 26.) Accordingly, the Motion to Compel is unopposed.

       For good cause shown, Plaintiffs’ Motion to Compel (ECF No. 20) is GRANTED. The

undersigned notes that, per a December 30, 2020 email from Plaintiffs’ counsel to chambers,
Case: 2:20-cv-04561-SDM-CMV Doc #: 28 Filed: 01/06/21 Page: 2 of 2 PAGEID #: 393




Defendant did serve supplemental responses on December 23, 2020. However, Plaintiffs

contend Defendant’s responses remain deficient. To the extent Defendant has not already done

so, Defendant is ORDERED to serve full and complete responses to Plaintiffs’ First Combined

Set of Discovery Requests WITHIN SEVEN DAYS of the date of this Order.

       Further, pursuant to Federal Rule of Civil Procedure 37, when a motion for an order

compelling disclosure or discovery is granted, an award of the movant’s reasonable expenses

incurred in making the motion is mandatory. Fed. R. Civ. P. 37(a)(5)(A). Based on Plaintiffs’

unrebutted representations regarding Defendant’s counsel’s repeated failure to respond to

Plaintiffs’ inquiries regarding outstanding discovery, the undersigned finds it appropriate to hold

both Defendant and her counsel, Sanjay K. Bhatt, jointly responsible for reimbursing Plaintiffs

for the reasonable expenses, including attorney’s fees, incurred in bringing the present Motion to

Compel. See Fed. R. Civ. P. 37(a)(5)(A). The parties are ORDERED to meet and confer

regarding the appropriate amount of expenses to be awarded. If the parties are unable to reach an

agreement, Plaintiffs shall file a motion with accompanying documentation of all such expenses

WITHIN TWENTY-ONE DAYS of the date of this Order.



       IT IS SO ORDERED.



                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
